Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Gamon et al (US 2015/0213361), Wierstra et al (US 2017/0230675), Bolte et al (US 2018/0039946), Patel et al (US 2018/0082172) and Hoffman et al (US 2018/0174070) are cited because they are pertinent to the method and apparatus for generating and identifying object data and neural networks.  However, none of the cited references teaches or suggests a method for generating an object comprising, in combination with other steps, the further arrangements of providing a dataset having object data for an object and condition data for a condition; processing the object data of the dataset to obtain latent object data and latent object condition data with an object encoder; processing the condition data of the dataset to obtain latent condition data and latent condition-object data with a condition encoder; processing the latent object data and the latent object-condition data to obtain generated object data with an object decoder; processing the latent condition data and latent condition-object data to obtain generated condition data with a condition decoder; comparing the latent object-condition data to the latent condition-object data to determine a difference; processing the latent object data and latent condition data and one of the latent object-condition data or latent condition-object data with a discriminator to obtain a discriminator value; obtaining better latent object data, latent object-condition data or latent condition object data, and/or latent condition data based on the discriminator value, difference between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DON N VO/Primary Examiner, Art Unit 2636